DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments received on 30 September 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-12, and 14-16 have been amended.
Claims 9, 13, and 17 are original / previously presented.
Claims 1-17 are currently pending and have been examined.

Response to Arguments
Regarding the previous objection of claims 2, 7-8, 10, 12, 15-16, the Applicant has successfully amended the claims, and accordingly the objection is rescinded.  However, note that amendments have prompted a different objection regarding claim 12.
Regarding the Applicant’s arguments filed regarding the objection of claim 1 has been considered but they are not persuasive.
Applicant argues that “Claims 1-2, 7-8, 12, 15-16 are amended to replace ‘and/or’ with ‘at least one of…or’” (Remarks pg. 6).  Examiner disagrees, noting that claim 1 still includes ‘and/or’ in the limitation “performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting”.  This argument is not persuasive.
Regarding the previous 35 USC 112(b) rejection of claims 3-6, the Applicant has successfully amended the claims, and accordingly the objection is rescinded.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 112(b) rejection of claims 11, 14-15 have been considered but they are not persuasive.
Applicant argues the claims have been amended to resolve the 112(b) rejections with “Claim 11, 14, and 15 are rejected for the terms ‘better hints’ and ‘improved solution’.  Claims 11, 14, and 15 are amended to replace ‘providing better hints with’ with ‘adjusting the one or more MIP solvers with’ (Remarks pg. 7).  Examiner disagrees. While these amendments resolve the 112(b) rejection regarding ‘better hints’, this does not resolve the rejections regarding ‘the improved solution’ which still lacks antecedent basis in claims 11, 14, and 15.  This argument is not persuasive.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1-17 have been considered but they are not persuasive.
Applicant argues the claims are eligible because “The claims do not recite any fundamental economic principles or practices, nor do they recite managing personal behavior or relationships or interactions between people.  The independent claims also do not recite commercial interactions.  Commercial interactions include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. (MPEP 2106.04(a)(2)(II)(B)).  The independent claims do not recite any such interactions”.  Examiner disagrees. Fundamental economic practices is at least represented by at least administering a market, and solving SCUC / SCED for market clearing; commercial interactions is at least represented by operating a power grid, and administering a market; sales activities and behaviors is at least represented by administering a market; business relations is at least represented by operating a power grid, and administering a market; managing personal behavior or interactions between people is at least represented by operating a power grid, administering a market, solving SCUC / SCED for market clearing, performing data analytics / analysis, utilizing previous day solution, generating warm start and lazy constraints, improving steering case, and adjusting with improved solution; and following rules or instructions is at least represented by solving SCUC / SCED for market clearing, performing data analytics / analysis, utilizing previous day solution, generating warm start and lazy constraints, improving steering case, and adjusting with improved solution.  Hence, these subgroupings are represented in the limitations, and the claims recite certain methods of organizing human activities.  This argument is not persuasive.
Applicant argues that the claims are eligible and do not recite a mental process because “As acknowledged by the Office Action, data analytics includes the evaluation of historic data (Office Action, p. 7).  Historic data includes ‘virtual inputs’ such as ‘virtual bids’ and ‘virtual offers’ (Present Application, ¶[0025]).  Like the claim of SiRF Tech, which involve the use of computer signals, the independent claims of the present application also involve interactions (e.g. data analytics) with computer signals (e.g. virtual inputs)” (Remarks pg. 9).  Examiner disagrees. First, independent claim 1 recites “performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting for the one or more solvers”, which does not reference the argued virtual inputs, virtual bids, or historical data; and independent claim 15 recites ‘historic data analysis’, without reciting analytics, virtual inputs, and virtual bids.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, analytics is the analysis of data or statistics, and these analytics limitations are claimed at such a high level of detail they can otherwise be performed by a person mentally by a person in the human mind or by a human using a pen and paper.  Third, performing data analytics in the context of this claim encompasses a user manually evaluating a solution to judge constraint changes, so it also represents the subgroupings of evaluation and judgment in the Mental processes grouping of abstract ideas.  Fourth, the mere involvement of computers / computer elements does not preclude the claim from reciting an abstract idea. Hence, the claims recite a mental process.  This argument is not persuasive.
Applicant argues the claims are eligible because they do not claim mathematical concepts and “The independent claims are at most based on SCUC and/or SCED but do not claim SCUC and/or SCED.  Therefore, the independent claims do not claim mathematical concepts” (Remarks pg. 9).  Examiner disagrees. The limitation of “providing by the controller, one or more mixed integer programming (MIP) solvers for solving at least one of security constrained unit commitment (SCUC) or security constrained economic dispatch (SCED) for market clearing” is a critical limitation in each of the independent claims 1 / 9 / 12 / 15 related to the other limitations, and the action of solving is determined to recite a mathematical concept because the claim explicitly recites a mathematical formula or calculation (solving SCUC / SCED). Both SCUC and SCED are mathematical problems. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts (e.g. mathematical calculations) but for the recitation of generic computer components (e.g. controller, one or more mixed integer programming (MIP) solvers), then it falls within the ‘Mathematical Concepts’ grouping of abstract ideas.  This argument is not persuasive.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 102 rejection of claims 1 and 9 regarding Mokhtari (2016/0098794) have been considered but they are not persuasive.
Applicant argues “the cited portions of Mokhtari do not perform data analytics.  First, Mokhtari is silent with respect to data analytics.  Second, the analysis and incremental solutions referred to in the Office Action relate to the outputs of a solver.  In Mokhtari, the SCUC NA and SCED NA loops ‘perform based case power flow calculations, but it is the base case transmission line constraints that are formulated incrementally’” and “The Office Action suggests that it is the calculations and analyses performed by the NA that are data analytics.  However, the constraints and limitations are the outputs of the SCUC and SCED engines” and “By contrast, in the context of the present application ‘data analytics… improve the inputs’ (Present Application, ¶[0025].  Because Mokhtari does not disclose each element of independent claim 1, Mokhtari does not disclose each element of claim 9” (Remarks pg. 9-10). Examiner disagrees. First, both the claim 1 limitation of “performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting for the one or more solvers”, and the Applicant specification does not explicitly define what the ‘data analytics’ process is exactly with a particular definition, so broadest reasonable interpretation includes performing any type of data analysis, which is performed in Mokhtari.  Mokhtari ¶[0015-16] states that study workspaces are created for every market run for analysts to view and edit complete input data and analyze intermediate results to analyze objectives and strategies (i.e. performing data analytics to improve an initial commitment solution).  Mokhtari ¶[0017] details the network analysis (NA) loops of SCUC-NA and SCED-NA (i.e. data analytics) execute iteratively (i.e. improving an initial commitment) to improve quality to obtain market clearing optimality to improve resource dispatch quality. Mokhtari ¶[0020-21] details performing NA to formulate transmission line constraints and determine the impact analysis (i.e. data analytics) to determine the contingency transmission constraints. Mokhtari ¶[0035] details auditing re-runs and study analysis (i.e. data analytics).  Mokhtari ¶[0051] details the SCED-NA network analysis (i.e. data analytics) iteration loop can also tighten optimality tolerances (i.e. adjust lazy constraint settings) for the quality of the optimal solution to be improved (i.e. improving quality of an initial commitment).  Hence, Mokhtari details performing data analytics to improve quality of an initial commitment solution and a lazy constraint setting for the one or more solvers.  This argument is not persuasive.
Applicant’s arguments, regarding the art filed 30 September 2022 with respect to the Pan reference (2019/0286993) qualifying as prior art (Remarks pg. 11) have been fully considered and are persuasive.  The 102(a)(2) rejection of claims 1-4, 6, and 9-17 as anticipated by Pan has been withdrawn. 
Regarding the Applicant’s arguments filed regarding the previous 35 USC 103 rejection of claims 2-3, 8, and 10-17 have been considered but they are not persuasive.
Applicant argues that the Chen reference of ‘Improving Large Scale Day-Ahead Security Constrained Unit Commitment Performance’ is not eligible for prior art because “The information incorporated is as much a part of the application as filed as if the text was repeated in the application, and should be treated as part of the text of the application as filed (MPEP 2167.07(b) (emphasis added). In the present application, Chen is incorporated by reference… See Y. Chen et al., ‘Improving Large Scale Day-Ahead Security Constrained Unit Commitment Performance;’ IEEE Transactions on Power Systems (2016; vol 31:6, p. 4732-4743) (‘Chen’), which is incorporated by reference in its entirety herein… Because of this incorporation, Chen ought to be treated ‘as part of the text of the application as filed’ and cannot be cited against the present application (MPEP 2167.07(b))”.  Examiner disagrees. The publication date of Chen is 2016, which is more than two full years prior to the earliest effective filing date regarding the Applicant’s application, which is the filing date of provisional application 62/802924 filed on 8 February 2019.  This reference was disclosed more than one year before the effective filing date of the claimed invention, and as such it qualifies as prior art under 35 USC 102 (a)(1), and none of the exceptions in 35 USC 102(b)(1) apply.  Hence, the Chen (2016) reference applied in claims 2-3, 8, and 10-17 is prior art. This argument is not persuasive.

Priority
The application 16/784,854 filed on 20 February 2020 claims priority from US provisional application 62/802,924 filed on 8 February 2019.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 20 February 2020 has been acknowledged by the Office.

Claim Interpretation
The term ‘warm start from a previous day’ has a particular definition in the Applicant’s specification.  See ¶[0022] “The inventors developed a simple strategy to use previous day commitment solution to generate MIP start and lazy constraint for CPLEX and Gurobi solvers.  The inventors define it as ‘warm start from previous day’.  The Office is interpreting a ‘warm start from a previous day’ as using the previous day commitment solution to generate mixed integer programming start and lazy constraint settings.

Claim Objections
Claims 1, 12-13, and 16-17 are objected to because of the following informalities.  Appropriate correction is required.
Claims 1 and 13:
Claims 1 and 13 each include the phrase "and/or" and it is unclear which the Applicant intends to claim. For the purpose of examination the Office will interpret ‘and/or’ as referring to either ‘and’ or alternatively ‘or’, however the Office recommends amending to remove "and/or" and to replace with either "and" or "or" to reflect the Applicant’s intention.
Claims 12 and 17:
Claims 12 and 17 include the limitation “utilizing previous day commitment solution” which is missing the word “a” between “utilizing” and “previous”.  The Office recommends amending to resolve this omission.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11:
Claim 11 recites the limitation "the improved solution" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, this will be interpreted as referring to an improved solution. 
Claim 14:
Claim 14 recites the limitation "the improved solution" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, this will be interpreted as referring to an improved solution.
Claims 15-17:
Claim 15 recites the limitation "the improved solution" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim, and its dependent claims 16-17.  For the purpose of examination, this will be interpreted as referring to an improved solution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17:

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-8, 10-17 recite a method; and claim 9 recites a controller.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-17 recite an abstract idea. Independent claim 1 recites: operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants, a plurality of consumers; administer[ing] the market for the power generation participants and the consumers on the electrical power grid, the method including: solving at least one of security constrained unit commitment (SCUC) or security constrained economic dispatch (SCED) for market clearing; and performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting. Independent claim 9 recites: administering a market for power generation participants and consumers on an electrical power grid, performing the method of claim 1. Independent claim 12 recites: operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants, a plurality of consumers; administer[ing] the market for the power generation participants and the consumers on the electrical power grid, the method including: solving at least one of security constrained unit commitment (SCUC) or security constrained economic dispatch (SCED) for market clearing; and utilizing previous day commitment solution to generate warm start and lazy constraints. Independent claim 15 recites: operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants, a plurality of consumers; administer[ing] the market for the power generation participants and the consumers on the electrical power grid, the method including: solving at least one of security constrained unit commitment (SCUC) or security constrained economic dispatch (SCED) for market clearing; improving a steering case through historic data analysis; and adjusting with improved solution the improved solution. The claim(s) as a whole recite methods of organizing human activities / mental processes / mathematical concepts.
First, the limitations of operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants, a plurality of consumers; a controller for administering a market for power generation participants and consumers on an electrical power grid; providing, by the controller, one or more mixed integer programming (MIP) solvers for solving security constrained unit commitment (SCUC) or security constrained economic dispatch (SCED) for market clearing; and performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting for the one or more solvers; utilizing previous day commitment solution to generate warm start and lazy constraints for the one or more solvers; and improving a steering case in the one or more solvers through historic data analysis; and adjusting the one or more MIP solvers with improved solution the improved solution are methods of organizing human activities.  For instance, the claims are similar to an independent service operator manager analyzing historic data and data available to adjust constraints and commit resources regarding participants and consumers to meet load and market requirements on an electric power grid. Other than reciting generic / general computer components, such as a controller, one or more mixed integer programming (MIP) solvers, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent the sub-groupings of fundamental economic principles or practices, commercial interactions, sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people, and following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. Regarding the sub-groupings, fundamental economic practices is at least represented by at least administering a market, and solving SCUC / SCED for market clearing; commercial interactions is at least represented by operating a power grid, and administering a market; sales activities and behaviors is at least represented by administering a market; business relations is at least represented by operating a power grid, and administering a market; managing personal behavior or interactions between people is at least represented by operating a power grid, administering a market, solving SCUC / SCED for market clearing, performing data analytics / analysis, utilizing previous day solution, generating warm start and lazy constraints, improving steering case, and adjusting with improved solution; and following rules or instructions is at least represented by solving SCUC / SCED for market clearing, performing data analytics / analysis, utilizing previous day solution, generating warm start and lazy constraints, improving steering case, and adjusting with improved solution.
Second, the limitations of operating an electrical power grid; administering a market for power generation participants and consumers on an electrical power grid; providing, by the controller, one or more mixed integer programming (MIP) solvers for solving security constrained unit commitment (SCUC) and/or security constrained economic dispatch (SCED) for market clearing; and performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting for the one or more solvers; utilizing previous day commitment solution to generate warm start and lazy constraints for the one or more solvers; and improving a steering case in the one or more solvers through historic data analysis; and adjusting the one or more MIP solvers with the improved solution as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a controller, and one or more mixed integer programming (MIP) solvers, nothing in the claim element precludes the step from practically being performed in the mind, or in the mind with the assistance of pen and paper.  For example, but for the generic / general-purpose computer language, operating / administering in the context of this claim encompasses a user manually judging how to manage an electrical power grid and its participants and consumers; solving in the context of this claim encompasses a user manually evaluating and judging SCUC and SCED for markets; performing data analytics in the context of this claim encompasses a user manually evaluating a solution and results to judge constraint changes;  utilizing / generating in the context of this claim encompasses a user manually judging constraints; improving in the context of this claim encompasses a user manually evaluating historic data to judge changes to a steering case; and adjusting in the context of this claim encompasses judging changes for an improved solution. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
	Third, the providing, by the controller, one or more mixed integer programming (MIP) solvers for solving security constrained unit commitment (SCUC) or security constrained economic dispatch (SCED) for market clearing limitations recite a mathematical formula or calculation that is used to solve SCUC and SCED.  Thus, the claim recites a mathematical concept.  Note that in this claim, the solving step is determined to recite a mathematical concept because the claim explicitly recites a mathematical formula or calculation. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts (e.g. mathematical calculations) but for the recitation of generic computer components, then it falls within the ‘Mathematical Concepts’ grouping of abstract ideas.  
The mere recitation of generic computer components (e.g. controller, one or more mixed integer programming (MIP) solvers) does not take the claims out of methods of the organizing human activity / mental processes / mathematical concepts grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 / 9 / 12 / 15 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activity / mental processes / mathematical concepts in a computer environment.  The claimed computer components (i.e. controller, one or more mixed integer programming (MIP) solvers) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process. Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Note that there are no particular steps recited regarding the mixed integer programming (MIP) solvers for solving SCUC or SCED.  Without any technical details, the additional element regarding one or more mixed integer programming (MIP) solvers here does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. mixed integer programming), which is not a practical application.  See MPEP 2106.04(d) and 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional elements of providing electric power / drawing electrical power and its limitations of a plurality of power generation participants providing electric power to the electrical power grid, a plurality of consumers drawing electrical power from the electrical power grid are recited at a high level of generality, and amount to insignificant extra-solution activities which are not a practical application. See MPEP 2106.04(d) and 2106.05(g). Nothing is performed with physically provided electric power or physically drawn electrical power in the claims. At best, the electric power provided by the participants to the grid and drawn by the consumers is only being used in the claims to clarify power generation participants and the consumers with respect to the electrical power grid and market. Also, these limitations are only present in the preamble and the acts of providing and drawing are not claimed as active method steps in the body of the claims.  Hence, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (controller, one or more mixed integer programming (MIP) solvers); and adding high-level extra-solution and/or post-solution activities (providing electric power / drawing electrical power). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using controller, one or more mixed integer programming (MIP) solvers to perform operating, providing / solving, performing data analytics, utilizing / generating, improving / analysis, and adjusting amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Note that there are no particular steps recited regarding the mixed integer programming (MIP) solvers for solving SCUC or SCED.  Without any technical details, the additional element regarding one or more mixed integer programming (MIP) solvers here does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. mixed integer programming), which is not significantly more.  See 2106.05(h). Also note the Applicant’s specification background ¶[0003] demonstrating the well-known and conventional aspect of using MIP solvers since independent system operators (ISO) have been using mixed integer programming (MIP) and linear programming (LP) software to solve SCUC and SCED for market clearing since 2009. Furthermore, these solving and adjusting steps are also claimed at a high level of generality representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular performing repetitive calculations (Flook). Hence, these features do not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the providing electric power / drawing electrical power are recited at a high level of generality amount to insignificant extra-solution activities (i.e. electrical power grid activities). The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  Nothing is performed with physically provided electric power or physically drawn electrical power in the claims. At best, the electric power provided by the participants to the grid and electrical power drawn by the consumers is only being used in the claims to clarify power generation participants and the consumers with respect to the electrical power grid and market. Also, these limitations are only present in the preamble and the acts of providing and drawing are not claimed as active method steps in the body of the claims. See the Applicant’s specification ¶[0002], ¶[0077] describing the additional element of electricity producers and users and energy transfers at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes / mathematical concepts ‘applied’ by generic / general purpose computers,  generally ‘applied’ to a field of use / technology (mixed integer programming), and adding insignificant extra-solution activities (providing / drawing power). The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to satisfy SCUC / SCED for resources meet load and market requirements), that is tangentially associated with a technology element (computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 9, 12, 15, and further considering the addition of dependent claims 2-11, 13-14, 16-17. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 2: The limitation providing a distributed solving framework to select among at least one of a plurality of the solvers or a plurality of solution strategies is further directed to a method of organizing human activity (i.e. commercial interactions, business relations, managing personal behavior or interactions between people) as described in the independent claim. The recitation of a distributed solving framework / plurality of solvers is computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 3: The limitation wherein the one or more solvers include a first solver and a second solver merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 4: The limitations producing performance distribution profiles for the one or more plurality of solvers; and comparing the profiles using a distributed framework are further directed to a method of organizing human activity (i.e. commercial interactions, business relations, managing personal behavior or interactions between people) / mathematical concept (i.e. mathematical relationships, mathematical calculations) as described in the independent claim. The recitation of a distributed framework is computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers. Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 5: The limitation wherein the profiles include: first solver cold start; first solver warm start from previous day; second solver cold start; and second solver warm start from a previous day merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 6: The limitation wherein the one or more plurality of solvers are solved in parallel using a distributed framework merely narrows the previously recited abstract idea limitations. The recitation of a distributed framework is computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers. For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 7: The limitation receiving from a user selections of at least one of one or more different solvers or one or more different initial solutions to compare utilizing a distributed framework is further directed to a method of organizing human activity (business relations, managing personal behavior or interactions between people) as described in the independent claim. The recitation of a distributed framework is computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 8: The limitation of automating selections of at least one of one or more different solvers or of one or more different initial solutions to compare utilizing a distributed framework is further directed to a method of organizing human activity (commercial interactions, business relations, managing personal behavior or interactions between people) as described in the independent claim. The recitation of a distributed framework represents computer component(s) recited at a high level of generality, along with ‘automating’, both amount to ‘applying’ the abstract idea on generic computers. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 10 and 17: The limitations of utilizing a previous day commitment solution to generate warm start and lazy constraints for the one or more solvers (claim 10); and utilizing previous day commitment solution to generate warm start and lazy constraints for the one or more solvers (claim 17) are each further directed to a method of organizing human activity (commercial interactions, business relations, managing personal behavior or interactions between people) and/or mental processes (judgment) as described in the independent claims. The recitation of the one or more solvers represent a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 11 and 14: The limitations of improving a steering case in the one or more solvers through historic data analysis; and adjusting the one or more MIP solvers with the improved solution are further directed to methods of organizing human activities (commercial interactions, business relations, managing personal behavior or interactions between people) and/or mental processes (evaluation, judgment) as described in the independent claim. The recitation of the one or more solvers represent a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 13 and 16: The performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting for the one or more solvers (claim 13); and performing data analytics to improve quality of at least one of an initial commitment solution or a lazy constraint setting for the one or more solvers (claim 16) are further directed to a method of organizing human activity (commercial interactions, business relations, managing personal behavior or interactions between people) and/or mental processes (evaluation, judgment) as described in the independent claim. The recitation of the one or more solvers represent a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea
Therefore claims 1, 9, 12, and 15, and the dependent claims 2-8, 10-11, 13-14, 16-17 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-17 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication 2016/0098794 A1 to Mokhtari et al.
Claim 1:
	Mokhtari, as shown, discloses the following:
A method for operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants providing electric power to the electrical power grid, a plurality of consumers drawing electrical power from the electrical power grid (Mokhtari ¶[0011], ¶[0034], ¶[0067] details the electricity grid, electricity market with market participants that include load entities and generation entities), and a controller that administers the market for the power generation participants and the consumers on the electrical power grid (Mokhtari Fig 4, ¶[0034], ¶[0043-50] details the workflow controller managing the market data, resource commitments, power flows for load entities and generation entities, settlement prices, and market commodity clearing to downstream systems), the method including: 
providing, by the controller, one or more mixed integer programming (MIP) solvers for solving at least one security constrained unit commitment (SCUC) or security constrained economic dispatch (SCED) for market clearing (Mokhtari Fig 4, ¶[0017-19], ¶[0043-50], ¶[0053-55] details the workflow controller facilitating execution of market clearing with the SCUC engine and SCED engine for market economic efficiency regarding resource commitment and energy awards, and using a mixed integer linear programming solver); and 
performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting for the one or more solvers (Mokhtari ¶[0011], ¶[0015-17], ¶[0020-21], ¶[0035], ¶[0051] details performing analysis on base case power flows and incremental solutions including performing Network Analysis (NA) with SCUC and SCED to improve resource dispatch quality; and performing analysis on final solutions or intermediate results created for objectives and strategies of analysis which can lead to selecting a new final solution, with the goal to improve solution quality.  In particular, see Mokhtari ¶[0015-16] details that study workspaces are created for analysts to view and edit complete input data and analyze intermediate results to analyze objectives and strategies (i.e. performing data analytics to improve an initial commitment solution); ¶[0017] details the network analysis (NA) loops of SCUC-NA and SCED-NA (i.e. data analytics) execute iteratively (i.e. improving an initial commitment) to improve quality to obtain market clearing optimality to improve resource dispatch quality; ¶[0020-21] details performing NA to formulate transmission line constraints and determine the impact analysis (i.e. data analytics) to determine the contingency transmission constraints; ¶[0035] details auditing re-runs and study analysis (i.e. data analytics); and ¶[0051] details the SCED-NA network analysis (i.e. data analytics) iteration loop can also tighten optimality tolerances (i.e. adjust lazy constraint settings) for the quality of the optimal solution to be improved (i.e. improving quality of an initial commitment)).
Claim 9:
Mokhtari, as shown, discloses the following:
A controller for administering a market for power generation participants and consumers on an electrical power grid (Mokhtari Fig 4, ¶[0034], ¶[0043-50], ¶[0067] details the workflow controller managing the market data, resource commitments, power flows for load entities and generation entities, settlement prices, and market commodity clearing to downstream systems), 
the controller performing the method of claim 1 (Mokhtari Fig 4, ¶[0017-19], ¶[0043-50], ¶[0053-55] details providing one or more mixed integer programming (MIP) solvers for solving security constrained unit commitment (SCUC) and/or security constrained economic dispatch (SCED) for market clearing; and ¶[0011], ¶[0015-17], ¶[0020-21], ¶[0035], ¶[0051] details performing data analytics to improve quality of an initial commitment solution).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2016/0098794 A1 to Mokhtari et al., as applied to claim 1 above, and further in view of “Improving Large Scale Day-Ahead Security Constrained Unit Commitment Performance”, IEEE Transactions on Power Systems, Vol 31 (2016) to Chen et al. (Citation 2 on 20 December 2020 IDS).
Claim 2:
	Mokhtari, as shown above, teaches the limitations of claim 1.  Mokhtari does not explicitly state, but Chen teaches the following:
providing a distributed solving framework to select among at least one of a plurality of the solvers or a plurality of solution strategies (Chen pg. 4734 col 2 ¶3 beginning “Solving a deterministic MISO day-ahead…”, pg. 4738 col 1 ¶6 beginning “This vertical decomposition approach…” and col 2 ¶4-5 beginning “DA commitment requires an iterative decision…” details working with CPLEX or Gurobi solvers with SCUC, and a plurality of strategies involving lazy constraints and relaxing binding constraints and binary reduction and decomposition with incremental solving).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing a distributed solving framework to select among at least one of a plurality of the solvers or a plurality of solution strategies as taught by Chen with the teachings of Mokhtari, with the motivation to “quickly reach feasible solutions” (Chen pg. 4734 ¶4 beginning “For the work presented in this paper…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing a distributed solving framework to among at least one of a plurality of the solvers or a plurality of solution strategies as taught by Chen in the system of Mokhtari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3:
	Mokhtari, as shown above, teaches the limitations of claim 1.  With respect to the following:
wherein the one or more solvers include a first solver and a second solver.
Mokhtari, as shown in ¶[0053-55] details using multiple solvers, including a mixed integer linear programming solver and a quadratic programming solver, and that the solvers are used for SCUC and SCED; highly suggesting but not explicitly stating that there is a second (MIP) solver.  To the extent that Mokhtari may not explicitly state this, Chen teaches this limitation using both CPLEX (first solver) and Gurobi (second solver) MIP solvers with SCUC (Chen pg. 4734 col 2 ¶3 beginning “Solving a deterministic MISO day-ahead…”, pg. 4738 col 1 ¶6 beginning “This vertical decomposition approach…” details CPLEX and Gurobi solvers). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a first solver and a second solver as taught by Chen with the teachings of Mokhtari, with the motivation to “quickly reach feasible solutions” (Chen pg. 4734 ¶4 beginning “For the work presented in this paper…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a first solver and a second solver as taught by Chen in the system of Mokhtari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 8:
Mokhtari, as shown above, teaches the limitations of claim 1. Mokhtari does not explicitly state, but Chen teaches the following:
automating selections of at least one of one or more different solvers or one or more different initial solutions to compare utilizing a distributed framework (Chen pg. 4737 col 1 ¶1 beginning “The Binary Reduction approach can start with any commitment…”, pg. 4739 Table 1, pg. 4741 col 1 ¶5 beginning “The Binary Reduction method…” through col 2 ¶3 details when the full CPLEX MIP is having difficulty then starting the Binary Reduction method which includes starting from the previous day’s solution or from any cases solved earlier in the same day (i.e. one different initial solution), and comparing of the full MIP model results to the binary reduction results).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include automating selections of at least one of one or more different solvers or one or more different initial solutions to compare utilizing a distributed framework as taught by Chen with the teachings of Mokhtari, with the motivation to “quickly reach feasible solutions” (Chen pg. 4734 ¶4 beginning “For the work presented in this paper…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include automating selections of at least one of one or more different solvers or one or more different initial solutions to compare utilizing a distributed framework as taught by Chen in the system of Mokhtari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 10:
Mokhtari, as shown above, teaches the limitations of claim 1. With respect to the following:
utilizing a previous day commitment solution to generate warm start and lazy constraints for the one or more solvers.
Mokhtari, as shown in ¶[0016], ¶[0053-55], ¶[0062], ¶[0185] details utilizing the previous time interval as the starting point for optimal awards for market commodities, using mixed integer linear programming and quadratic programming solvers, and creating study environments of any final solution and editing the input data to analyze the results; and accounting for startup costs for warmth states, suggesting but does not explicitly state utilizing the previous day commitment solution to generate warm start and lazy constraints for the one or more solvers.  However, Chen teaches this limitation, utilizing the previous day’s solution with the Binary Reduction approach to solve SCUC, and also providing lazy constraints for CPLEX and Gurobi solvers to reduce the number of iterations (Chen pg. 4737 col 1 ¶1-2 beginning “The Binary Reduction approach can start with any commitment solution…”, pg. 4738 col 1 ¶7 beginning “This vertical decomposition approach…” and col 2 ¶5-6 beginning “In order to improve market efficiency…”, pg. 4741 col 1 ¶5 beginning “The Binary Reduction method…”). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize a previous day commitment solution to generate warm start and lazy constraints for the one or more solvers as taught by Chen with the teachings of Mokhtari, with the motivation to “quickly reach feasible solutions” (Chen pg. 4734 ¶4 beginning “For the work presented in this paper…”).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2016/0098794 A1 to Mokhtari et al., as applied to claim 1 above, and further in view of “Comparison of Commercial MIP Solvers and an Adaptive Memory (Tabu Search) Procedure for a Class of 0-1 Integer Programming Problems”, Algorithmic Operations Research Vol 7 (2012) pg. 13-20 to Hvattum et al.
Claim 4:
	Mokhtari, as shown above, teaches the limitations of claim 1.  Mokhtari does not explicitly state, but Hvattum teaches the following:
producing performance distribution profiles for the one or more solvers (Hvattum pg. 14 col 1 ¶2 beginning “We examine this question by performing…”, pg. 15 col 1 ¶3-4  beginning “The various versions of the exact solvers are shown…”, pg. 18 Tables 8-9 details comparing XPRESS, CPLEX, and GUROBI and tabu search using the same classes to build test sets for each); and 
comparing the profiles using a distributed framework (Hvattum pg. 14 col 1 ¶2 beginning “We examine this question by performing…”, pg. 15 col 1 ¶3-4  beginning “The various versions of the exact solvers are shown…”, pg. 18 Tables 8-9 details comparing the XPRESS, CPLEX, and GUROBI results obtained from the various hardware and normalizing results that were performed on different computers for comparison).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include producing performance distribution profiles for the one or more solvers; and comparing the profiles using a distributed framework as taught by Hvattum with the teachings of Mokhtari, with the motivation “to address the question of how the improvements in these methods affect their performance” (Hvattum pg. 15 col 1 ¶1 beginning “As stated earlier, our goal is to get…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include producing performance distribution profiles for the one or more solvers; and comparing the profiles using a distributed framework as taught by Hvattum in the system of Mokhtari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 7:
	Mokhtari, as shown above, teaches the limitations of claim 1.  Mokhtari does not explicitly state, but Hvattum teaches the following:
receiving from a user selections of at least one of one or more different solvers or one or more different initial solutions to compare utilizing a distributed framework (Hvattum pg. 14 col 1 ¶2 beginning “We examine this question by performing new computational experiments…”, pg. 15 col 1 ¶3-4 beginning “The various versions of the exact solvers are shown…” details the users choosing which solvers to compare solver results including XPRESS, CPLEX, and Gurobi and when comparing results across different hardware normalizing results).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving from a user selections of at least one of one or more different solvers or one or more different initial solutions to compare utilizing a distributed framework as taught by Hvattum with the teachings of Mokhtari, with the motivation “to address the question of how the improvements in these methods affect their performance” (Hvattum pg. 15 col 1 ¶1 beginning “As stated earlier, our goal is to get…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving from a user selections of at least one of one or more different solvers or one or more different initial solutions to compare utilizing a distributed framework as taught by Hvattum in the system of Mokhtari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2016/0098794 A1 to Mokhtari et al. in view of “Comparison of Commercial MIP Solvers and an Adaptive Memory (Tabu Search) Procedure for a Class of 0-1 Integer Programming Problems”, Algorithmic Operations Research Vol 7 (2012) pg. 13-20 to Hvattum et al., as applied to claim 4 above, and further in view of US patent application publication in view of US patent application publication 2020/0161863 A1 to Yang et al. in view of “Improving Large Scale Day-Ahead Security Constrained Unit Commitment Performance”, IEEE Transactions on Power Systems, Vol 31 (2016) to Chen et al.
Claim 5:
	Mokhtari in view of Hvattum, as shown above, teach the limitations of claim 4. With respect to the following:
wherein the profiles include: 
first solver cold start; 
first solver warm start from previous day; 
second solver cold start; and 
second solver warm start from a previous day.
Mokhtari, as shown in ¶[0054], ¶[0062], ¶[0076-0080] a mixed integer linear programming solver (i.e. first solver), and modeling startup cost functions include warmth state variables that include warm and cold (i.e. cold start, warm start) which are mutually exclusive for each resource and time interval, based on its previous interval; and Hvattum, as shown in pg. 14 col 1 ¶2 beginning “We examine this question by performing…”, pg. 18 Tables 8-9 details profiles include CPLEX and Gurobi (i.e. first solver and second solver profiles), but Mokhtari / Hvattum does not explicitly state that profiles include (1) first solver cold start, first solver warm start, second solver cold start, and second solver warm start; and (2) warm start is from a previous day.
Regarding (1), Yang teaches these limitations, noting that dispatch begins by either beginning the first iteration by one of two start up modes including cold-start or hot-start for the optimal power flow model, and the models are solved using include either CPLEX (i.e. first) or Gurobi (i.e. second) solvers (Yang ¶[0014], ¶[0027], ¶[0056-57]), i.e. first solver cold start, first solver hot/warm start, second solver cold start, second solver hot/warm start; and providing case studies for calculating the effect with second solver hot start (i.e. warm start) and solving with second solver cold start (Yang ¶[0072-74]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include first solver cold start, first solver warm start, second solver cold start, and second solver warm start as taught by Yang with the teachings of Mokhtari in view of Hvattum, with the motivation that “active power and voltage angle are considered, economy and safety can be ensured” (Yang ¶[0071]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include first solver cold start, first solver warm start, second solver cold start, and second solver warm start as taught by Yang in the system of Mokhtari in view of Hvattum, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) warm start is from a previous day, Chen teaches this limitation starting the model from the previous day’s solution and commitments, and also providing lazy constraints with CPLEX and Gurobi, i.e. first solver warm start from previous day, second solver warm start from previous day (Chen pg. 4737 col 1 ¶1-2 beginning “The Binary Reduction approach can start with any commitment solution…”, pg. 4738 col 1 ¶7 beginning “This vertical decomposition approach…” and col 2 ¶5-6 beginning “In order to improve market efficiency…”, pg. 4741 col 1 ¶5 beginning “The Binary Reduction method…”). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include warm start is from a previous day as taught by Chen with the teachings of Mokhtari in view of Hvattum in view of Yang, with the motivation to “quickly reach feasible solutions” (Chen pg. 4734 ¶4 beginning “For the work presented in this paper…”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2016/0098794 A1 to Mokhtari et al., as applied to claim 1 above, and further in view of US patent application publication 2020/0242188 A1 to Winger.
Claim 6:
	Mokhtari, as shown above, teaches the limitations of claim 1. Mokhtari does not explicitly state, but Winger teaches the following:
wherein the one or more solvers are solved in parallel using a distributed framework (Winger ¶[0006], ¶[0010], ¶[0157], claim 10, claim 12, claim 18 details a plurality of solver cores each executing the linear programming / mixed integer programming models in parallel).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the one or more solvers are solved in parallel using a distributed framework as taught by Winger with the teachings of Mokhtari, with the motivation of overcoming “system inefficiencies and scalability problems” (Winger ¶[0006]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the one or more solvers are solved in parallel using a distributed framework as taught by Winger in the system of Mokhtari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2016/0098794 A1 to Mokhtari et al., as applied to claim 1, and further in view of US patent application publication 2006/0020564 A1 to Zheng.
Claim 11:
 Mokhtari, as shown above, teaches the limitations of claim 1. Mokhtari also teaches the following:
improving a steering case in the one or more solvers through historic data analysis (Mokhtari ¶[0035], ¶[0015-17], ¶[0185] details using the previous time interval (historic data) as the starting point to determine market commodities and prices and building ramping and inter-temporal constraints; and also analyzing any final solution from market runs including viewing / editing input data and analyzing intermediate results for study; and
With respect to the following:
adjusting the one or more MIP solvers with the improved solution.
Mokhtari, as shown in ¶[0052] details iterating the solver until a feasible and optimal solution is achieved, highly suggesting but not explicitly stating adjusting the one or more MIP solvers with the improved solution.  However, Zheng teaches this limitation solving mixed integer problems, and determining when a solution result is a better solution and if so then the returned solution is replaced in the solver (Zheng ¶[0034], ¶[0087-88]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include adjusting the one or more MIP solvers with the improved solution as taught by Zheng with the teachings of Mokhtari, with the motivation “to solve very large optimization problems” (Zheng ¶[0010]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include adjusting the one or more MIP solvers with the improved solution as taught by Zheng in the system of Mokhtari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2016/0098794 A1 to Mokhtari et al. in view of “Improving Large Scale Day-Ahead Security Constrained Unit Commitment Performance”, IEEE Transactions on Power Systems, Vol 31 (2016) to Chen et al. (Citation 2 on 20 December 2020 IDS).
Claim 12:
Mokhtari, as shown, teaches the following:
A method for operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants providing electric power to the electrical power grid, a plurality of consumers drawing electrical power from the electrical power grid (Mokhtari ¶[0011], ¶[0034], ¶[0067] details the electricity grid, electricity market with market participants that include load entities and generation entities), and a controller that administers the market for the power generation participants and the consumers on the electrical power grid (Mokhtari Fig 4, ¶[0034], ¶[0043-50] details the workflow controller managing the market data, resource commitments, power flows for load entities and generation entities, settlement prices, and market commodity clearing to downstream systems), the method including: 
providing, by the controller, one or more mixed integer programming (MIP) solvers for solving at least one of security constrained unit commitment (SCUC) or security constrained economic dispatch (SCED) for market clearing (Mokhtari Fig 4, ¶[0017-19], ¶[0043-50], ¶[0053-55] details the workflow controller facilitating execution of market clearing with the SCUC engine and SCED engine for market economic efficiency regarding resource commitment and energy awards, and using mixed integer linear programming solvers); and 
With respect to the following:
utilizing previous day commitment solution to generate warm start and lazy constraints for the one or more solvers.
Mokhtari, as shown in ¶[0016], ¶[0053-55], ¶[0062], ¶[0185] details utilizing the previous time interval as the starting point for optimal awards for market commodities, using mixed integer linear programming and quadratic programming solvers, and creating study environments of any final solution and editing the input data to analyze the results; and accounting for startup costs for warmth states, suggesting but does not explicitly state utilizing the previous day commitment solution to generate warm start and lazy constraints for the one or more solvers.  However, Chen teaches this limitation, utilizing the previous day’s solution with the Binary Reduction approach to solve SCUC, and also providing lazy constraints for CPLEX and Gurobi solvers to reduce the number of iterations (Chen pg. 4737 col 1 ¶1-2 beginning “The Binary Reduction approach can start with any commitment solution…”, pg. 4738 col 1 ¶7 beginning “This vertical decomposition approach…” and col 2 ¶5-6 beginning “In order to improve market efficiency…”, pg. 4741 col 1 ¶5 beginning “The Binary Reduction method…”). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize a previous day commitment solution to generate warm start and lazy constraints for the one or more solvers as taught by Chen with the teachings of Mokhtari, with the motivation to “quickly reach feasible solutions” (Chen pg. 4734 ¶4 beginning “For the work presented in this paper…”).
Claim 13:
Mokhtari in view of Chen, as shown above, teach the limitations of claim 12.  Mokhtari also teaches the following:
performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting for the one or more solvers (Mokhtari ¶[0011], ¶[0015-17], ¶[0020-21], ¶[0035], ¶[0051] details performing analysis on base case power flows and incremental solutions including performing Network Analysis (NA) with SCUC and SCED to improve resource dispatch quality; and performing analysis on final solutions or intermediate results created for objectives and strategies of analysis which can lead to selecting a new final solution, with the goal to improve solution quality.  In particular, see Mokhtari ¶[0015-16] details that study workspaces are created for analysts to view and edit complete input data and analyze intermediate results to analyze objectives and strategies (i.e. performing data analytics to improve an initial commitment solution); ¶[0017] details the network analysis (NA) loops of SCUC-NA and SCED-NA (i.e. data analytics) execute iteratively (i.e. improving an initial commitment) to improve quality to obtain market clearing optimality to improve resource dispatch quality; ¶[0020-21] details performing NA to formulate transmission line constraints and determine the impact analysis (i.e. data analytics) to determine the contingency transmission constraints; ¶[0035] details auditing re-runs and study analysis (i.e. data analytics); and ¶[0051] details the SCED-NA network analysis (i.e. data analytics) iteration loop can also tighten optimality tolerances (i.e. adjust lazy constraint settings) for the quality of the optimal solution to be improved (i.e. improving quality of an initial commitment)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2016/0098794 A1 to Mokhtari et al. in view of “Improving Large Scale Day-Ahead Security Constrained Unit Commitment Performance”, IEEE Transactions on Power Systems, Vol 31 (2016) to Chen et al. (Citation 2 on 20 December 2020 IDS), as applied to claim 12, and further in view of US patent application publication 2006/0020564 A1 to Zheng.
Claim 14:
 Mokhtari in view of Chen, as shown above, teaches the limitations of claim 12. Mokhtari also teaches the following:
improving a steering case in the one or more solvers through historic data analysis (Mokhtari ¶[0035], ¶[0015-17], ¶[0185] details using the previous time interval (historic data) as the starting point to determine market commodities and prices and building ramping and inter-temporal constraints; and also analyzing any final solution from market runs including viewing / editing input data and analyzing intermediate results for study; and
With respect to the following:
adjusting the one or more MIP solvers with the improved solution.
Mokhtari, as shown in ¶[0052] details iterating the solver until a feasible and optimal solution is achieved, highly suggesting but not explicitly stating adjusting the one or more MIP solvers with the improved solution.  However, Zheng teaches this limitation solving mixed integer problems, and determining when a solution result is a better solution and if so then the returned solution is replaced in the solver (Zheng ¶[0034], ¶[0087-88]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include adjusting the one or more MIP solvers with the improved solution as taught by Zheng with the teachings of Mokhtari in view of Chen, with the motivation “to solve very large optimization problems” (Zheng ¶[0010]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include adjusting the one or more MIP solvers with the improved solution as taught by Zheng in the system of Mokhtari in view of Chen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2016/0098794 A1 to Mokhtari et al. in view of US patent application publication 2006/0020564 A1 to Zheng.
Claim 15:
Mokhtari, as shown, teaches the following:
A method for operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants providing electric power to the electrical power grid, a plurality of consumers drawing electrical power from the electrical power grid (Mokhtari ¶[0011], ¶[0034], ¶[0067] details the electricity grid, electricity market with market participants that include load entities and generation entities), and a controller that administers the market for the power generation participants and the consumers on the electrical power grid (Mokhtari Fig 4, ¶[0034], ¶[0043-50] details the workflow controller managing the market data, resource commitments, power flows for load entities and generation entities, settlement prices, and market commodity clearing to downstream systems), the method including: 
providing, by the controller, one or more mixed integer programming (MIP) solvers for solving at least one of security constrained unit commitment (SCUC) or security constrained economic dispatch (SCED) for market clearing (Mokhtari Fig 4, ¶[0017-19], ¶[0043-50], ¶[0053-55] details the workflow controller facilitating execution of market clearing with the SCUC engine and SCED engine for market economic efficiency regarding resource commitment and energy awards, and using mixed integer linear programming solvers); and 
improving a steering case in the one or more solvers through historic data analysis (Mokhtari ¶[0035], ¶[0015-17], ¶[0185] details using the previous time interval (historic data) as the starting point to determine market commodities and prices and building ramping and inter-temporal constraints; and also analyzing any final solution from market runs including viewing / editing input data and analyzing intermediate results for study; and
With respect to the following:
adjusting the one or more MIP solvers with the improved solution.
Mokhtari, as shown in ¶[0052] details iterating the solver until a feasible and optimal solution is achieved, highly suggesting but not explicitly stating adjusting the one or more MIP solvers with the improved solution.  However, Zheng teaches this limitation solving mixed integer problems, and determining when a solution result is a better solution and if so then the returned solution is replaced in the solver (Zheng ¶[0034], ¶[0087-88]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include adjusting the one or more MIP solvers with the improved solution as taught by Zheng with the teachings of Mokhtari, with the motivation “to solve very large optimization problems” (Zheng ¶[0010]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include adjusting the one or more MIP solvers with the improved solution as taught by Zheng in the system of Mokhtari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 16:
Mokhtari in view of Zheng, as shown above, teach the limitations of claim 15. Mokhtari also teaches the following:
performing data analytics to improve quality of at least one of an initial commitment solution or a lazy constraint setting for the one or more solvers (Mokhtari ¶[0011], ¶[0015-17], ¶[0020-21], ¶[0035], ¶[0051] details performing analysis on base case power flows and incremental solutions including performing Network Analysis (NA) with SCUC and SCED to improve resource dispatch quality; and performing analysis on final solutions or intermediate results created for objectives and strategies of analysis which can lead to selecting a new final solution, with the goal to improve solution quality.  In particular, see Mokhtari ¶[0015-16] details that study workspaces are created for analysts to view and edit complete input data and analyze intermediate results to analyze objectives and strategies (i.e. performing data analytics to improve an initial commitment solution); ¶[0017] details the network analysis (NA) loops of SCUC-NA and SCED-NA (i.e. data analytics) execute iteratively (i.e. improving an initial commitment) to improve quality to obtain market clearing optimality to improve resource dispatch quality; ¶[0020-21] details performing NA to formulate transmission line constraints and determine the impact analysis (i.e. data analytics) to determine the contingency transmission constraints; ¶[0035] details auditing re-runs and study analysis (i.e. data analytics); and ¶[0051] details the SCED-NA network analysis (i.e. data analytics) iteration loop can also tighten optimality tolerances (i.e. adjust lazy constraint settings) for the quality of the optimal solution to be improved (i.e. improving quality of an initial commitment)).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2016/0098794 A1 to Mokhtari et al. in view of US patent application publication 2006/0020564 A1 to Zheng, as applied to claim 15, and further in view of “Improving Large Scale Day-Ahead Security Constrained Unit Commitment Performance”, IEEE Transactions on Power Systems, Vol 31 (2016) to Chen et al. (Citation 2 on 20 December 2020 IDS).
Claim 17:
Mokhtari in view of Zheng, as shown above, teach the limitations of claim 15.  With respect to the following:
utilizing previous day commitment solution to generate warm start and lazy constraints for the one or more solvers.
Mokhtari, as shown in ¶[0016], ¶[0053-55], ¶[0062], ¶[0185] details utilizing the previous time interval as the starting point for optimal awards for market commodities, using mixed integer linear programming and quadratic programming solvers, and creating study environments of any final solution and editing the input data to analyze the results; and accounting for startup costs for warmth states, suggesting but does not explicitly state utilizing the previous day commitment solution to generate warm start and lazy constraints for the one or more solvers.  However, Chen teaches this limitation, utilizing the previous day’s solution with the Binary Reduction approach to solve SCUC, and also providing lazy constraints for CPLEX and Gurobi solvers to reduce the number of iterations (Chen pg. 4737 col 1 ¶1-2 beginning “The Binary Reduction approach can start with any commitment solution…”, pg. 4738 col 1 ¶7 beginning “This vertical decomposition approach…” and col 2 ¶5-6 beginning “In order to improve market efficiency…”, pg. 4741 col 1 ¶5 beginning “The Binary Reduction method…”). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize a previous day commitment solution to generate warm start and lazy constraints for the one or more solvers as taught by Chen with the teachings of Mokhtari in view of Zheng, with the motivation to “quickly reach feasible solutions” (Chen pg. 4734 ¶4 beginning “For the work presented in this paper…”).

Duplicate Claim Warning
Applicant is advised that should claim 10 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 11 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 14 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2011/0071693 A1 to Sun et al. details multi-interval dispatch system tools for enabling dispatchers in power grid control centers to manage changes.
US patent application publication 2015/0242785 A1 to Aganagic et al. details a stakeholder market simulator for energy delivery systems.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628